Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statements (IDS) submitted on 12/07/2018, 03/13/2020, 06/05/2020, and 09/03/2020, were filed before the mailing of a First Office Action on the Merits. The submissions are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.

Priority
3.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Status of Claims

4.	This action is in response to Applicant’s filing on 12/07/2018. Claims 1-14 are pending and examined below.

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-5 and 10-14 are rejected under 35 U.S.C. 103 as being obvious over Hirata et al., JP 2016013182, herein referred to as Hirata, and in view of Amita et al., WO 2015052816 A1, herein referred to as Amita.

	Regarding claim 1, Hirata discloses an operating device configured to teach motion to the subject in accordance with a predetermined pattern by guiding movement of a movable part of a body of the subject (Paragraphs 0016, and 0019-0020; system gives a training to a patient to perform, patient is connected to a system for measuring brain activity, motion is guided through the brace attached to the patient), a measurement device configured to acquire a cerebral activity signal by measuring the cerebral activity of the subject (Paragraph 0013; brain measurement device is used to measure patient’s brain waves), and one or plurality of computers configured to control an operation for teaching the motor pattern by the operation device and configured to classify the cerebral activity of the subject into one of a plurality of classes including a motor imagery class by decoding the cerebral activity signal (Paragraphs 0012, 0020, and 0028-0029; control device causes patient to perform an exercise, ERD detection unit detects brain activity that is unique to the exercise), but fails to disclose the system outputting whether the cerebral activity of the subject during a teaching period of the motor pattern is classified into the motor imagery class, as a result of decoding the cerebral activity signal acquired by the measurement device during the period in which the operation device is caused to execute the operation for teaching the motor pattern. However, Amita discloses a display that indicates an index that is based on how well rehabilitation is and the degree of recovery (Paragraphs 0040-0042). It would have been obvious to one skilled in the art at the time of filing to modify the invention of Hirata to include the system outputting whether or not the cerebral activity is classified into the motor imagery class. The motivation to do so would be to show how well the patient is progressing with the training. For instance, if the patient does not exhibit an appropriate ERD signal during a training session, then the display could indicate that the ERD signal is not present and the index would reflect this as a lack of progress. As the ERD signal becomes stronger and more distinct, then the index would reflect this change and show progress.

	Regarding claim 2, Hirata in view of Amita discloses all the limitations of claim 1. Hirata further discloses the one or plurality of computers holding information indicating a plurality of transition patterns of cerebral activity of the motor pattern from prior to teach to during teaching, the one or plurality of computers specify a transition pattern of the subject from the plurality of transition patterns (Paragraph 0029; unique ERD signal is obtained by a temporal change in frequency power of the brain, as patient transitions from rest to exercise, the brain power frequency will increase), the one or plurality of computers evoking contents to be performed to the subject prior to the teaching of the motor pattern, such that the cerebral activity of the subject during the teaching period of the motor pattern is classified into the motor imagery class, based on the specified transition pattern of the subject, and the one or plurality of computers output the determined evoking contents, prior to teaching the motor pattern (Paragraphs 0022 and 0028-0029, Fig. 3; resting period is included prior to teaching and requires patient to relax, the unique ERD signal for the exercise will not be present during the resting period; unique ERD signal is based on temporal change of brain frequency power between rest and exercise).

	Regarding claim 3, Hirata discloses all the limitations of claim 2. Hirata further discloses instructing the subject to evoke contents, prior to teaching of the motor pattern (Paragraph 0022, Fig. 3; patient is instructed to relax during resting period), instruct the operation device to start the operation for teaching the motor pattern, in response to the cerebral activity of the subject being classified into a class corresponding to the evoking contents, as a result of decoding the cerebral activity signal acquired prior to teaching of the motor pattern (Paragraphs 0022 and 0028-0029, Fig. 3; resting period is included prior to teaching and requires patient to relax, the unique ERD signal for the exercise will not be present during the resting period, the patient is instructed to perform the exercise after the resting period, if the exercise is correct, then an appropriate ERD signal is produced indicating the unique brain activity for performing the exercise).

	Regarding claim 4, Hirata discloses all the limitations of claims 2 and 3. Hirata further discloses the one or plurality of computers feeding back the result of having classified the cerebral activity of the subject, prior to teaching of the motor pattern, and do not feed back the result of having classified the cerebral activity of the subject, during teaching of the motor pattern (Paragraphs 0025 and 0028; feedback is given to the patient during the rest period when no ERD signal is detected, feedback given during rest period is not given to patient during the training).

	Regarding claim 5, Hirata discloses all the limitations of claim 3. Hirata further discloses causing the operation device to execute the operation for teaching the motor pattern, in response to the cerebral activity of the subject being classified into a class corresponding to the evoking contents, as a result of decoding the cerebral activity signal acquired by the measurement device (Paragraphs 0022 and 0028-0029, Fig. 3; resting period is included prior to teaching and requires patient to relax, the unique ERD signal for the exercise will not be present during the resting period), after instructing the subject to evoke the evoking contents, change the evoking contents for instructing to the subject, in a case where the cerebral activity of the subject is classified into a class other than the motor imagery class, as a result of decoding the cerebral activity signal acquired by the measurement device (Paragraphs 0022 and 0028-0029, Fig. 3; after resting period, an exercise period occurs, the unique ERD signal for the exercise will be present during the exercise), during the teaching period of the motor pattern, instruct the subject to evoke the changed evoking contents, and cause the operation device to again execute the operation for teaching the motor pattern, in response to the cerebral activity of the subject being classified into a class corresponding to the changed evoking contents, as a result of decoding the cerebral activity signal acquired by the measurement device, after instructing evoke of the changed evoking contents (Paragraphs 0022 and 0028-0029, Fig. 3; patient is instructed to perform the exercise, unique ERD signal is present during exercise).

	Regarding claim 6, Hirata discloses all the limitations of claim 3. Hirata further discloses the evoking contents are one of a rest state and a motor imagery state (Paragraphs 0022 and 0028; rest state and exercise state for patient are present).

Regarding claim 7, Hirata in view of Amita discloses all the limitations of claim 1. Hirata further discloses the operation device is a force presentation device comprising a robotic arm (Paragraph 0016; brace is present and attached to patient, also has a motor attached for applying force and training the patient).

	Regarding claim 8, Hirata in view of Amita discloses all the limitations of claim 1. Hirata further discloses the operation device being an exoskeleton robot (Paragraph 0016; brace is present and attached to patient).

Regarding claim 9, Hirata in view of Amita discloses all the limitations of claim 1. Hirata further discloses the measurement device including a wireless headset using a dry electrode (Paragraph 0013; patient is wearing a headphone with electrodes present to measure brain waves).

	Regarding claim 10, the limitations are similar to those in claims 1-3 and 5 are rejected using the same rationale as seen above in claims 1-3 and 5.

	Regarding claim 11, a portion of the limitations are similar to those in claims 1 and 2 are rejected using the same rationale as seen above in claims 1 and 2. Additionally, Hirata discloses using continuous brain frequencies to determine that the ERD signal is present (Paragraph 0029; a continuous brain frequency can be a filter for brain signals; in the present context, this could be a bandpass since the frequency is ‘around 10 Hz’), but fails to disclose an optimal group where the highest degree of mastery of the motor patterns belong. However, the obviousness of using an indexing system to indicate how well rehabilitation is and the degree of recovery (Paragraphs 0040-0042) is shown in the rationale for claim 1. It would have been obvious to one skilled in the art at the time of filing to further modify the invention of Hirata to include the index showing that recovery is progressing by grouping better ERD signals as those that indicate recovery. For instance, as time goes on, the patient may exhibit better ERD signals which could be grouped up to show that there is rehabilitation occurring.

	Regarding claims 12-14, the claim limitations are similar to those in claims 1-5 and 11 and are rejected using the same rationale as seen above in claims 1-5 and 11.


Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20110071443 A1, by Weisz et al., is relevant to the current application because it discloses a system and method for rehabilitation using brain activity to train a body part.

9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER ALLEN BUKSA whose telephone number is (571)272-5346. The examiner can normally be reached M-F 7:30 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Burke can be reached on (469) 295-9067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/C.A.B./Examiner, Art Unit 3664                                                                                                                                                                                                        
/JEFF A BURKE/Supervisory Patent Examiner, Art Unit 3664